The opinion of the court was delivered by
Marshall, J.:
The defendant appeals from a judgment against him for $231.19. The plaintiff was the defendant’s tenant. In their dealings each sold property to the other. This resulted in each having an account against the other. *286The plaintiff, in his petition, declared on the account due him, gave the defendant credit for certain items, and asked judgment for $392.46. The defendant’s answer set up a promissory note given by the plaintiff to the defendant, set out items due from the plaintiff to the defendant, and gave credit for most of the items which the plaintiff claimed were due him. The answer also alleged a settlement of the accounts and alleged that by that settlement it was determined that the plaintiff owed the defendant $70. The answer further alleged that there was $174.59 due the defendant on the promissory note, and asked that judgment be rendered for that amount, in the event that the court found that the settlement had not been made.
There was little dispute as to the items of the accounts. The ■ dispute was over indorsements on the promissory note and over the settlement. On these questions the evidence was conflicting. The trial was by the court, which determined these questions in favor of the plaintiff and rendered judgment accordingly. There was evidence tending to support the finding and judgment, and, under repeated declarations of this court, that finding and judgment must stand:
The judgment is affirmed.